﻿Sir, I take great pleasure in joining those speakers who have already congratulated you upon your election to the high office of President of this venerable world body. I am fully confident that, under your able guidance, our difficult deliberations in the weeks ahead will beat much good fruit. You may rest assured of the full coo-operation of my delegation.
I should also like to thank your predecessor, the Foreign Minister of Bangladesh, for his excellent work in conducting our affairs during the forty-first session of the General Assembly,
Each session of the United Nations General Assembly is convened, as it were, by a summons to all Member nations, exhorting them: "Come, let us reason together," and in this regard, the words of the Saint Lucian Nobel Prize winner. Sir Arthur Lewis, are instructive;
"We must continue to make the problems of each the official concern of all, that they may be resolved by discussion and mutual concession."
In the conduct of our international affairs. Saint Lucia has always been, and will always be, guided by its deep concern for the attainment of universal peace, respect for human rights and economic development and, in reflecting on the four decades that separate us from the end of the Second World War and the creation of the United Nations, we ate saddened by the realization that the insanity of the last world conflict has never really receded from international affairs during these last 42 years.
The world which emerged after the Second World War has been one divided into blocks by two competing super-Powers. Their over-riding objectives of promoting and protecting their competing ideologies have led to global suspicions, tension and hostility, and have dragged nations small, young and tender, like Saint Lucia, into regional conflicts completely detrimental to the interests of these small States. Since 1945, the nations of the world have killed over 40 million of their people in local wars. Today, from Central America to North Africa, from Afghanistan to the Persian Gulf to Kampuchea, local wars are raging with the consequential destruction of human life, prosperity and the environment, and from north—east Asia to Central Europe, brothers find themselves hemmed in by hostile creeds, glaring at each other across ideological frontiers. The horrors of international local wars are made worse as brother battles brother from South America to southern Africa, from East Africa to South Asia.
While we have been able to avoid a Third World War, it is small comfort that a contributory factor has been the spectre of mutually assured destruction from the nuclear weapons stockpiled by the super-Powers. And although there is general agreement that a second Noah' s ark will not emerge from a nuclear deluge, neither will there be a second genesis in another Garden of Eden. The threat of a thermonuclear Armageddon remains an ever constant reality. The arms race is, however, unflagging, and expenditure on arms has continued to soar, diverting into its vortex millions of dollars that could have liberated the world from underdevelopment, hunger and disease.
But in recent times there have been some small signs that a semblance of sanity is creeping back into the judgement of men; some not unpropitious events which give cause for the hope that we may be approaching a new tide in the affairs of men.
The announcement early in the life of this session of the General Assembly that the United States and the Soviet Union have agreed in principle to dismantle an entire class of nuclear weapons - the intermediate-range missiles - is one such welcome sign. It is the earnest hope of Saint Lucia, and I am certain of the international community, that the proposed intermediate-range nuclear forces treaty will be but the first step in a journey which we hope will end, not in the total elimination of mankind, but with the total elimination of nuclear weapons.
As the super-Powers inch towards nuclear agreements, so too are there small signs of hope in those countries that have been the quintessential examples of the East-West ideological divisions that have separated us since the last world war.
The recent high-level contact between the German Democratic Republic and the Federal Republic of Germany was most significant. My delegation hopes that this historic visit is but a foretaste of the quality of co-operation and understanding yet to come.
In the Koreas, we feel that many recent activities augur well for the future. Saint Lucia would welcome the peaceful reunification of the Republic of Korea and the Democratic People's Republic of Korea on the basis of agreements worked out by the Korean people themselves. We are therefore supportive of all topical proposals aimed at a renewed dialogue between the Korean people on reunification and, in the interim, we believe that full membership of the United Nations for the two Koreas would not hinder the efforts of unity towards this end. We believe that the coming 1988 Olympics presents an opportunity .for dialogue and co-operation that should not be missed.
Our region of the world has not escaped the effects of the ideological wars and rivalry of the super-Powers. Saint Lucia has for some time now been quite concerned with the situation in Central America and its implications for the peace and security of the entire region. We have always held the position that the countries of the region have the right to live in peace and to decide their own future, free from outside interference or intervention. We have also consistently maintained the view that the problems of the region are rooted in deep-seated local social and economic deprivation, and are therefore not amenable to armed or military solutions. 
We have therefore always supported the efforts of the Contadora Group and, more recently, the Support Group to end the conflict in Central America. We welcomed the Cancun Declaration on Peace in Central America and the Document of Objectives, which set the foundation for the inauguration of negotiations with a view to ensuring harmonious coexistence in Central America. Saint Lucia expresses its full support for the peace plan signed by the five Central American Presidents and welcomes the creation of a role for both the United Nations and the Organization of American States in the implementation of the plan. We call upon all States to pledge their full co-operation to assist in its realization. Let those who dared to draw their swords, be now courageous enough, not only to sheathe them, but to take a bold leap of faith for peace. Let all men of goodwill remember that what the poor of the region desire is not guns, but simply a better and more fulfilling way of life, and let them lend their support to the cause of peace.
In the Caribbean, the Haitian people have cast off the yoke of oppression and are on the way to establishing a democratic system of government. We therefore look forward, not to the mere holding of elections in November this year, but to elections that will be free and fair and free from fear. We are confident, however, that the people of Haiti, whose forefathers were the first people to establish a free nation in the Caribbean, can and will find the wherewithal to continue on the road to liberation. But we must never forget that democracy is best created and sustained by economic progress. We therefore call upon all those who are in a position to do so to assist the Haitian people in this time of need.
Amidst those signs of hope are areas in dire need of redress. And where peace should have been on the throne, it still remains on the scaffold. In Central America, Guatemala still threatens the independence, territorial integrity and sovereignty of our sister Caribbean Community partner, Belize, with its persistent claim to its territory. Guatemala's uncompromising attitude on this matter has been a source of much distress to Saint Lucia. We hope that the Guatemalan President, His Excellency Mr. Vincio Cerezo Arevalo, who has shown such leadership and diplomatic skill in dealing with other Central American problems, will be magnanimous in addressing the matter.
In the South Atlantic, there has been too little movement towards solving the Falkland/Malvinas problem. The restoration of democracy in Argentina has presented an excellent opportunity for renewed dialogue between two countries that, for almost two centuries, have enjoyed a great degree of friendship. We urge both sides, in the spirit of compromise, to seize this opportunity.
The question of Cyprus has been on the agenda of this body for much, much too long. Saint Lucia continues to maintain its full support for the sovereignty, independence and territorial integrity of the Republic of Cyprus. We believe that the relevant Security Council and General Assembly resolutions and the high-level agreements of 10 February 1977 and 19 May 1979 form the basis for a just and lasting settlement of the question. Accordingly, we welcome the proposal made by the President of Cyprus for the total demilitarisation of the State, and the unconditional withdrawal of all troops and settlers of occupation. We urge the Secretary-General to continue to use his good offices with a view to facilitating a speedy settlement.
In South Africa, the intolerable situation continues to aggravate the international community as the apartheid regime stubbornly maintains its abhorrent system of racial oppression at home and its stranglehold on Namibia in defiance of international law. Has not the dehumanisation and brutalisation of the oppressed peoples of South Africa been affronting the world long enough? Must South Africa continue to flout every attempt by the United Nations and the Commonwealth to end its racial insanity and to restore dignity, peace and freedom to that land?
Have we not realized that until the evil of apartheid is totally eradicated all of us, no matter who we are or where we are, will be accomplices in the vilest system of degradation ever visited upon man by man himself?
Some of the front-line States of southern Africa have known no peace since their independence for having provided support for the just struggles of the oppressed people of South Africa. They, too, require an opportunity for peaceful development. We wish to assure them that, despite our size, they can count on us for whatever assistance we can render in the cause of freedom.
The apartheid regime mocks the world even more by perpetuating its intransigence over Namibia in that it continues to use dilatory tactics to frustrate the legitimate right of the Namibian people to self-determination, Saint Lucia strongly condemns the apartheid regime for the imposition of the so-called interim government in Namibia on 17 June 1985, in defiance of the resolutions of the Security Council and the General Assembly. Saint Lucia reiterates its recognition of the national liberation movement, the South West Africa People's Organization (SWAPO), as the sole and authentic representative of the Namibian people, and its support for the inalienable right of the Namibian people to self-determination, freedom and independence, with full territorial integrity. 
In northern Africa, the tragedy of famine in the Sahel, aggravated by war, continues to haunt us. In the Persian Gulf the war between Iran and Iraq drags on, destroying more and more lives and threatening to erupt into a wider conflagration as other nations dispatch their armadas into the Gulf. The admirable co-operation of all members of the Security Council in adopting resolution 598 (1987), on 20 July last, is to be applauded, but, in the absence of compliance; we urge the members of the Council to find the necessary political will to bring the full weight of the Charter to bear on the warring parties. If Member States of the United Nations will not respect the decisions of the Security Council, then we are in fact eroding not only the authority of the Council but also the integrity of the Organization itself. This leads us to examine one more cause for concern today: the role of the United Nations itself. Some credit must be given to the United Nations for general world peace over the last 40-odd years; at the very least, the Organization has served as a palliative, bringing the moral authority of the rest of the world to bear on warring parties# and thereby helping to preclude the general widening of bilateral or regional conflicts.
However, we cannot escape the fact that the United Nations has had extremely limited success in preventing, and resolving, local conflicts since the Second World War. We cannot deny that most combatants have circumvented the conflict resolution mechanisms of this Organization before going to war. And, in more recent times, as the super-Powers have jostled for supremacy, as some nations have tried to stamp their point of view on others, there has been a retreat from multilateralism. As a result, the United Nations itself suffers, as nations respond only lethargically to its basic financial needs.
Saint Lucia's aspiration for universal peace is inextricably linked to a vibrant and increasingly strengthened United Nations. We continue to hold the view that the United Nations is the last, best hope for mankind. Its diminution is linked to the failure of nation States to recognize the vital role it has played in maintaining world peace in the past 40 years. It is not coincidental that there has been an almost inverse relationship between military expenditure as a percentage of world gross national product and the influence of the Organization. As that influence reached a nadir about 1980, we saw an acceleration of military expenditure to about 5 per cent per year in real terms. It now nears $1 trillion per year - well above that of the immediate post-war period, when the United Nations was at its most influential. 
Saint Lucia believes that without a strong United Nations, we cannot continue to hold the line that prevents local conflicts from becoming global, let alone resolve the local conflicts themselves. We must not therefore, through lack of financial support, hold the Organization to ransom for some narrow national goal with which we perceive it to be out of consonance. If the prospects for universal peace are to improve we must reintroduce the necessary political will into the halls of the Security Council and the General Assembly. We can improve on the United Nations, but we cannot do without it.
Saint Lucia takes its commitment to regional and international organizations very seriously. Over the years, in the Caribbean, we have lent our full support to the process of greater functional co-operation and integration. In the eastern Caribbean in particular, we have helped forge the Organization of Eastern Caribbean States (OECS), which includes among other things a single central bank for our several countries. As the unswerving dedication of its member States has blossomed into great strength for the Organization in a few short years, we have decided to accept the challenge of the logic of its success and to take the ultimate step into a full political union of all our willing member States. The implications and logistics of this proposed political union are now being studied.
If we can pool our resources - our markets, our capital, our defences, our people - if we can reduce the costs of our administrations, in which we have seven Governors-General, seven Prime Ministers and 60 Ministers, for a total population of about 500,000, we shall be better able to deliver a higher quality of life for our people and play a more effective role in international affairs· We have already received pledges of support from our colleagues in the wider Caribbean community, and we are sure that, as the wisdom of our endeavour unfolds, we shall be able to count on the support of our neighbours in Latin America, and our friends in the rest of the world.	
When the Charter of the United Nations was framed, little thought was given to the conception of small States such as Saint Lucia. But countries like ours have special problems which need to be addressed quite seriously by this body. Consequently, the slow progress of initiatives in favour of island developing countries after over a decade of discussions and resolutions in the United Nations Conference on Trade and Development (UNCTAD), the General Assembly and elsewhere, remains a matter of great concern to Saint Lucia. The myriad special problems of those countries, including vulnerability to natural disasters such as that which struck the eastern Caribbean only last month, continue to pose major hindrances to the development process.
We therefore regret that the comprehensive review of the progress made in - assisting those countries, as mandated by General Assembly resolution 39/212 of 18 December 1984, did not take place last year. My delegation is consequently preparing some new initiatives which will facilitate the General Assembly's action on this question next year.
The economic plight of the developing countries continues to be most unsatisfactory, while global output grew by 3 per cent last year, the developing countries lost $94 billion as a result of constantly deteriorating terms of trade, and national income fell by as much as 10 per cent in some developing countries. This rather undesirable state of affairs is further compounded by a seriously diminishing interest in private sector investment in the developing world, and a general weakening of official financial flows. Non-concessional bilateral credits to the developing countries have also decreased, as have credit flows from the International Monetary Fund. In fact, repayments to the Fund from the developing countries last year exceeded new credits by almost $3 billion. All o£ this, added to the burdensome debt of the developing world and the increasing protectionism in the developed market economies, is the right formula for disaster.
The sluggish growth of the global economy already reflects the drag of the developing countries' economies} redressing these imbalances is therefore paramount. Each day the global village grows smaller and smaller, as all of us grow more dependent on each other. Upon being told that man would soon embark on a search for intelligent life in space, an old lady responded that it would be nothing more than a search for new enemies. "After all", she said, "if we cannot get along with the man across the street, how can we expect to get along with the people up there?"
In our intercourse with the various peoples of the world, there is only one conclusion that can be reached. We are all essentially one and indivisible, in reason, in form, in movement, in needs and. in ideals. Every man cherishes his liberty. No man enjoys being dominated by another. Every man wants to live in peace, to enjoy the good things of life and to see the world rid of ignorance, of poverty and of disease.
For our children, and for theirs, we yearn for nothing less, and to these ends, the intellectual treasures of the Earth can and should first be harnessed.
There is yet time to begin. When will we begin?
